Citation Nr: 1538266	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  01-07 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for a disability claimed as Lyme disease, other than Lyme disease itself.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran had various service in the Army National Guard from April 1988 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In an April 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for Lyme disease.  The Veteran through counsel then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in April 2009, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran through counsel, and remanded the case to the Board for readjudication consistent with the Joint Motion.  In June 2009, the Board remanded this case to the RO for completion of development consistent with the Joint Motion.  

In February 2014, the Board again remanded this case for additional development.  The requested development was completed, and the case was again returned to the Board.

In January 2015, the Board solicited an opinion from the Veterans Health Administration (VHA).  This opinion was obtained in February 2015, and the case has been returned to the Board for adjudication.

The Board has expanded the Veteran's original claim of entitlement to service connection for Lyme disease to also include "entitlement to service connection for a disability claimed as Lyme disease, other than Lyme disease itself."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The purpose of this addition is to allow this claim to encompass disabilities with other diagnoses that are manifested by the symptoms that the Veteran has attributed to Lyme disease.  

The Board notes that the Veteran has been represented before the Court by counsel in this matter, and subsequently filed power of attorney paperwork appointing that counsel as his representative before VA.  However, in February 2013 correspondence forwarded to the RO, the Veteran's attorney representative withdrew from representation of the Veteran; the correspondence indicated that the Veteran had consented to the withdrawal.  The Veteran has not appointed a new representative as of this time and is thus currently unrepresented.

The issue of entitlement to service connection for a disability other than Lyme disease, claimed as Lyme disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A preponderance of the competent and probative evidence of record is against finding that the Veteran has had a diagnosis of Lyme disease during the pendency of this appeal.


CONCLUSION OF LAW

Lyme disease was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in July 2003 advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for Lyme disease.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A March 2006 letter advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board notes that the notice letters were not issued prior to the initial adjudication of the Veteran's claim in September 2000, but that the claim was subsequently readjudicated, most recently in a September 2014 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained service treatment records, service personnel records, VA medical records, available private medical records, personal statements from the Veteran's family members and former employer, and Social Security Administration (SSA) records.  

Furthermore, the Veteran has been afforded several VA examinations to evaluate his claimed Lyme disease.  The Board notes, in particular, that a VHA opinion was obtained in February 2015.  The February 2015 report provides a sufficient basis for deciding the claim at hand.  The Board notes that this record reflects that the VA physician reviewed the record, as it contains a highly detailed discussion of all pertinent evidence that is found in the claims file.  The physician provided the requested opinion, along with a detailed discussion of the evidence of record and of the medical basis for his conclusions.  This opinion also contains citations to pertinent medical literature.  For these reasons, the Board concludes that the February 2015 VHA opinion in this case provides an adequate basis for a decision on the Veteran's claim.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for Lyme disease.  The Veteran contends that it is most likely that he contracted Lyme disease from a tick bite during his service because, as he explained in his May 2006 letter, his symptoms began during that time and "I cannot recall any exposure to wooded areas and ticks during that time, other than when I went to guard duty and we trained in wooded areas."  The Veteran described that, at Camp Robinson, "There were a lot of ticks."

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2014).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.

In the case at hand, the Veteran's service personnel records reflect that he performed both active duty for training and inactive duty training during his career.  It is unclear, however, whether the period at issue in this case was active duty for training or inactive duty training.  To the extent that the Veteran contends that he developed Lyme disease as a result of a tick bite, the Board will consider such a form of contraction to be an injury rather than a disease.  To that extent, the Board need not determine whether the tick bite at issue occurred during a period of active duty for training or inactive duty training.

In order to establish whether service connection may be granted for Lyme disease, the Board must first determine whether the Veteran has a current Lyme disease disability.  Such an inquiry includes the question of whether the evidence establishes that a Lyme disease diagnosis was warranted at any time during the pendency of this appeal.  The appeal in this case arises from an April 1999 claim and, therefore, the Board must determine whether the competent and probative evidence of record establishes that a Lyme disease diagnosis was at least as likely as not warranted at any time since April 1999.  If the Board determines that it is not at least as likely as not that the Veteran has had Lyme disease during the pendency of this appeal, the Board will consider whether the Veteran has another disability that is manifested by the symptoms of his claimed Lyme disease that may be connected to service.  

A.  Medical Evidence and Lay Contentions Prior to the Joint Motion for Remand

Due to the length of this appeal and the highly complex nature of this claim, the record contains a large quantity of potentially pertinent evidence.  This evidence includes several laboratory reports containing highly-specific and detailed results that are not easily summarized.  Where appropriate, the Board will reference these records and will rely on the descriptions and interpretations of these records that are presented by the medical experts in their own opinions.  The Board will describe the records from the years immediately following the Veteran's separation from service in more detail, as the chronology of the Veteran's complaints and treatment from those years is pertinent to some of the concerns that were raised by the Joint Motion.  

The Veteran's service treatment records include an April 1988 National Guard enlistment examination report and various flying examination reports dated in May 1988, February 1989, and August 1989.  In all of these, the Veteran was found to be clinically normal in all pertinent areas.  On medical history reports from those same months and on an April 1988 prescreening form, the Veteran expressly denied any history of, or current, symptoms that he would later claim as part of his Lyme disease.  A February 1989 service treatment record notes that the Veteran sought treatment for chest congestion, and was believed to possibly have bronchitis.  He was treated with medication, and no further pertinent treatment is of record.  Otherwise, the service treatment records contain no complaints of, or treatments for, symptoms that are associated with Lyme disease or symptoms that the Veteran otherwise contends are associated with his Lyme disease.  

Post-service, an August 1992 private medical record notes that the Veteran sought treatment for candida.  It notes the Veteran reported fatigue, night sweats, low grade fever, an itchy scalp, an itch in the peri area, chest pains, and body odor.  His lungs were clear and chest x-ray showed no active disease.  

A September 1992 record notes an impression of systemic yeast infection.  

A May 1993 record notes that the Veteran was following up on chronic fatigue and candida.  

A June 1993 record notes that the Veteran was on a food rotation diet and was not doing well.  He was becoming weaker and weaker, and chest pains were worsening.  He wanted to discuss a possible parasite problem, perhaps Giardia.

A July 1993 record from Dr. Davis notes that the Veteran reported he has been using a colon cleanse for one to two years.  He noted that it was a type of Millet seed laxative that may be the underlying problem of malabsorption.  He reported having a continuing weight loss and generalized fatigue.  It was noted that the Veteran began having chest pains at age 18, but that his health improved when he joined the service at age 20.  It was noted that the Veteran and his mother "did not see anyway that he could make it though basic training but he seemed to do better during that time and evidently fell amok of the alcohol and drugs and then as since been trying to cleanse his body of these problems."  He noted that the Veteran "present[ed] the comprehensive digestive stool analysis from the Great Smokies Diagnostic Lab which does appear to be a malabsorption syndrome."  The doctor also believed that the Veteran may have a "pancreatic malfunction which ... would be very difficult to diagnose if that is the case and not to expect overnight miracles."  

A July 1993 letter from Dr. Murphy, a clinical psychologist, notes a diagnostic impression of generalized anxiety disorder.  It cites a July 1993 referral letter noting that the Veteran had a lot of physical symptoms and thought it might be depression.  The symptoms included fatigue, chest pain, and frequent urination.  He noted that his health had declined over the last two to four years.   

A September 1993 private medical record notes that the Veteran is back from the Mayo Clinic, and was placed on a regular diet and diagnosed with anxiety and depression.  He requested that he be prescribed Desyrel, as his brother had been on it in the past.  He noted that he had tried Prozac for two days but that it had caused jitteriness.  

A December 1993 private medical record notes that the Veteran is allergic to inhalant allergies and foods.  It notes that he never gets a full night's sleep, that he averages seven hours per night but feels he needs ten hours.  He reported that he feels good in the early morning but runs out of energy at about noon.  It was noted that the Veteran was on Desyrel for three months but that he saw no change.  

A February 1995 record notes that the Veteran complained of fatigue, chest pain, night sweats, and malaise.  He reported that he has had these symptoms over a three-month period of time.  He reported having had diffuse body aches and night sweats.  He has not had any recent weight loss.  For past history, it was noted that the Veteran was thought to have chronic candidiasis, which was diagnosed by blood test.  In 1991, he was thought to have CMV and underwent HIV testing, which was negative.  In 1992, he had insomnia.  In 1993, he had weight loss to 117 pounds, but he subsequently regained his weight.  He had had pneumonia two times in the past three years.  At one point, he was told that he had evidence of a previous Epstein-Barr viral infection.  

On a June 1995 application to the Social Security Administration (SSA), the Veteran reported that he was doing commercial floor care but that fatigue caused him to not be able to work sometimes.  He noted that breathing the floor stripper caused him to have night sweats.  He also reported that his condition first bothered him in January 1994.   He also reported that he began seeking medical care for chronic fatigue, allergies, and depression in 1992.   

An October 1995 record from Dr. Stein Goldings notes that the Veteran was being treated for fatigue, weakness, and myalgia that began in 1990.  It noted that he had a nine-year history of doing drugs, from 1980 to 1989.  

A February 1996 letter from Sparks Regional Medical Center at Fort Smith notes that the Veteran has a history of fatigue, myalgias, and arthralgias since 1991.  

In a March 1996 mental residual functional capacity assessment from the Social Security Administration (SSA), it was noted that the Veteran alleges depression, chronic fatigue syndrome, and muscle pain.  It references a record from earlier that month reflecting that the Veteran was alleging chronic fatigue syndrome and various other physical problems that were not supported by physical findings per recent hospital records.  It noted that he received treatment for depression and that his mood was better.

An April 1996 record reflects that the Veteran received treatment from Dr. Stein Goldings for joint pain.  

Another April 1996 record notes that the Veteran complained of severe joint pain, which he had had approximately three days ago, and fever up to approximately 100 degrees.  The severe joint pain was not associated with swelling, redness, or increased heat.  He had some chilling with the fever.  He noted that the first time he experienced joint pain was approximately two months ago when he returned from a trip to New Mexico.  When he was in New Mexico, he had severe strep throat, or at least severe sore throat that he thought was strep.  He used aspirin for the joint pain, but it was not helpful.  Examination revealed no redness, swelling, heat, or obvious discomfort in any of the major joints including the elbows, shoulders, hands, or knees.  

On a May 1996 patient history form, it was noted that the Veteran has fatigue and muscle pain, and is extremely sensitive to chemicals.  It was noted that he has joint pain that had its onset approximately five years ago, as well as insomnia, rib pain, and occasional night sweats.  It was noted that he was diagnosed with fibromyalgia in 1994.  He was tested for allergies three years ago.  He has pain in the neck, shoulder, knees, and joints.  He feels like his muscles have been through a work-out.  He laid linoleum and applied glue, and he experienced chest pains and was diagnosed with costochondritis.  He took "ATP", which relieved pain, but since then has experienced generalized body pain with fatigue.  

It was noted that the Veteran was in the Army five years ago and was in good shape.  He was able to run five miles per day.  Then, he started the floor business and his health deteriorated.  He then started a carpet cleaning business and his symptoms worsened one year ago.  An impression of toxic effect from solvents and petrochemicals, toxic encephalopathy, and immune dysregulation was given.  It was recommended that he undergo heat depuration therapy (HDT) for six to eight weeks, that he have a skin test for foods, inhalants, and chemicals, that he undergo intravenous therapy, and have a "T&B, cell cycle."      

A June 1996 record from Dr. Rea notes that the Veteran claimed that at age 18 he had a heavy exposure to dioxin that his father sprayed throughout the house.  He reported that he had a spot on his lungs and was diagnosed with histoplasmosis.  He did sauna in the Army and had gotten sick several times after doing this.  The Veteran also had a question about DHEA.  He had a rash in his anus and was given nystatin by a local doctor, after which the rash disappeared but the gastrointestinal symptoms remained.  He diagnosed the Veteran with the toxic effects of petrochemicals and solvents, toxic encephalopathy, fibromyalgia, and immune dysregulation.  It was recommended that the Veteran should skin test for histoplasmosis if this antigen is available to help evaluate any immune response to histoplasmosis, and the Veteran may at that time start on neutralization shot therapy to build up tolerance for this antigen.  It was recommended that he should start on neutralization shots for foods.  Skin testing showed the Veteran has positive reactions to food, and starting neutralization shot therapy would reduce the stress on the immune system and eventually build up the immune tolerance for these antigens.  The doctor noted that he would do a blood level for DHEA and evaluate whether the Veteran's level is abnormal and if it may be a causative factor for his weakness.

In another June 1996 record, it was noted that the Veteran wanted to update his toxic exposure history.  He claimed that when he was 12 years old he was exposed to dioxin due to his father spraying it all over the property.  He had healthy teen years.  He claimed he had worked at a construction site and also in a workshop.  He reported that he had worked on rebuilding engines and this required him to soak engines in a strong solvent.  It was (incorrectly) noted that he was in the Army in 1980.  In 1991, the Veteran started stripping floors of wax, and at this point he developed chronic fatigue.  He kept working, but then stopped his job stripping floors and went to laying linoleum floors, which required that he apply glue.  He claimed he moved out of his house because it was making him ill.  He reported that he feels extremely sick after eating fatty meals.  He was complaining of pain in his heels.  He had gone to the Southwest and had a fungal infection and was treated with a medication.  He eventually got relief from his fungal infection.  He was complaining of insomnia.  

Laboratory and testing results revealed that his T&B lymphocyte profile was normal.  "The pupillography through the iris corder showed the [Veteran] was mainly sympatholytic," which reflected an autonomic nervous system dysfunction.  He was diagnosed with the toxic effects of solvents and petrochemicals, and toxic encephalopathy, as well as with food allergies.  It was recommended that he avoid fatty foods and that he should start on autogenous lymphocytic factor (ALF), one treatment to boost the immune system by supplying correct immunomodulators to stimulate the immune system to divide and function normally.  

A July 1996 record notes that the Veteran wanted to discuss whether there are more laboratory tests that could be recommended.  He reported that, when he went home, he slowly started to deteriorate, and he strongly suspected mold and chemicals seemed to be causative factors.  The recommendations noted that a mucous swab test for candida and parasites would be done.  The Veteran would be tested for heavy metals, and it was recommended that he undergo HDT.  It was noted that the Veteran would be provided antioxidants that will support the metabolic pathways for detoxification, and this would provide a safe means for the Veteran to rid himself of chemicals.  The physician noted that the Veteran's underlying problem is chemical overload, and that this may be the primary factor that may produce his immune dysfunction.  The physician also instituted IV therapy with a combination of vitamins and minerals.  

Another July 1996 record notes that the Veteran has a past history of toxic effects of solvents, namely from tile adhesives as well as tile and floor wax strippers.  The most emergent problem has been chest pain and inflammation since applying adhesive approximately one and one-half years ago.  The diagnosis was toxic effects of solvents.  It was recommended that the Veteran have levels run for Panels 4a and 6, as well as IgE, IgA, and IgG subtypes to rule out underlying immune deficiencies.  

Another July 1996 record notes that the Veteran has a history of past adverse reactions to herbicides as a child following his father's spraying around their house, noting that he had nightmares for about one year afterwards.  He currently has intermittent diarrhea and is concerned about intestinal infection, possibly with parasites or yeast.  

Another July 1996 record notes that the Veteran is undergoing HDT for a past history of solvent exposure.  He was having symptoms while exercising and sweating that were compatible with neurotoxic-type effects of solvents.  Testing showed that the Veteran's recent aromatic hydrocarbon panels showed that toluene, benzene, and trimethylbenzene were present, as well as a low level of hexane.  He was diagnosed with allergic rhinitis and the toxic effects of solvents.  It was recommended that he continue the HDT.  It was noted that, due to the Veteran's past history of mold sensitivity, further evaluation of molds needed to be done in the form of candida antibodies and candida immune complex to evaluate how his immune system is responding.  Due to fatigue, it was noted that a thyroid-stimulating hormone (TSH) should be done to screen his thyroid.  

The record contains highly-detailed diagnostic reports of samples that were collected from July 1996 through February 1997.  Where relevant, those will be discussed below.

An August 1996 record from Dr. Ross notes that the Veteran gets a lot of aches and pains in his muscles and joints, which greatly worsen if he has fruit in his diet.  He is doing much better than three months ago, after undergoing detoxification therapy.  He is sleeping better and his fibromyalgia pain is less.  He complained of sore throats, and IVs seemed to make him feel worse lately, especially to B-complex.  His recent thyroid tests were unusual.  Blood work showed thyroid antibodies were negative.  His T4 was elevated at 16.1 and free T4 was 3.37.  However, the TSH was not elevated, and the doctor was not convinced that he believed these results.  He noted that the Veteran has previous evidence of chemical contamination and high arsenic in his body.  The assessment was fibromyalgia, fatigue, toxic encephalopathy, toxic exposure to solvents, and food sensitivities, and rule out hyperthyroidism.  The doctor recommended that the thyroid blood panel be redone.  The Veteran was to carry on with the HDT and to remove B-complex from the IVs.  

A September 1996 record notes that the Veteran had received a right hip injection for relief of fibromyalgia.  

A September 1996 letter from Dr. Rea notes that the Veteran was first seen in May 1996 with chief complaints of joint pain, insomnia, rib pain, and occasional night sweats.  His diagnoses were fibromyalgia, fatigue, toxic encephalopathy, toxic exposure to solvents, food, chemical and inhalant sensitivities, and possible hyperthyroidism.  

Another September 1996 record notes that the Veteran was there for his weekly HDT. He was not feeling well and reported that his is still very weak.  He was still highly reactive to chemical exposures.  He cannot eat carbohydrates.  He reported that the L-tryptophan that was prescribed for him was helping with his insomnia.  He was assessed as having toxic effect from solvents and petrochemicals.  The plan was to start on a treatment program of trying to build up his nutritional status.  He was also to begin with a 2 cc IM injection of magnesium sulfate to be taken two to three times per week to help control muscular spasm, which was believed to be a factor causing his muscle weakness.  He was also to start on weekly injections of Vitamin A and Vitamin E.  He was advised to do a CMI test before starting the ALF treatment program in order to obtain a baseline on which to determine whether or not the immune system is improving.   

Another September 1996 record notes that the Veteran has vitamin and magnesium deficiencies.  An October 1996 record from Dr. Ross notes that the Veteran is a "young man who has toxic effects from solvents and petrochemicals, toxic encephalopathy, immune dysregulation, insomnia, food sensitivities, fibromyalgia."  Another October 1996 record notes that the Veteran "had some suggestion of parasitosis in the past" and determines that a stool analysis should be sent for analysis for parasites.  

An October 1996 record from the Environmental Health Center in Dallas notes that the Veteran has been on the caveman diet for the last four to five months and that he has been rotating four different digestive enzymes.  The record notes that testing indicated a severe dysbiosis index, maybe due to lack of certain digestive bacteria.  Other findings indicated acidity or lack of pancreatic digestive enzymes, and possible lack of lipase.  Parasites were also present. 

A February 1997 neuropsychological evaluation (conducted for the purpose of obtaining SSA benefits) by Dr. Johnson diagnosed somatization disorder and malingering.  In relevant part, the Veteran reported at this evaluation that he has been getting progressively unable to work over the past five years.  He thinks that his problems began in 1991, when he had mononucleosis.  He thinks that it may have had something to do with the janitorial chemicals.  He noted progressive weight loss, fatigue, joint pain, decreased energy level, and insomnia.  He reported that one doctor had diagnosed fibromyalgia.  He did not disclose to any of his physicians that amount of alcohol that he was consuming.  

A Lyme IGG-IGM by Western Blot test was performed by Dr. Stein Goldings in March 1997.  The results reflect that the B. Burgdorferi IGG W Blot test was positive, while the B. Burgdorferi IGM W Blot test was negative.  A March 1997 letter from Dr. Stein Goldings notes that she "got back the Western Blot and it is positive for previous exposure to Lyme Disease."  She noted that the Veteran's current symptoms, which have been characterized as chronic fatigue/fibromyalgia, may occur as a result of Lyme disease.  She opined that the Veteran needed further testing and possibly a trial of antibiotics.  She noted that, because the Veteran does not have insurance and these medications can be expensive, he might be able to go to Parkland with this test and get further evaluation.  She stated that "I view this test as the first step, not the last in making the diagnosis."  

An attached March 1997 medical record from Dr. Stein Goldings noted that the Veteran reported a 40-pound weight loss.  He reported bloating and gas.  He sought treatment from the Mayo Clinic for gastrointestinal symptoms that were attributed to stress.  Various medications for stress had no response, and some made him sick.  There is a reference to "mono" in this record.  It also notes "a low gr[ade] fever CMV [diagnosis] then no longer febrile."  It was noted that he has undergone detoxification in the past.  He used to have headaches, but they are better.  He has had major problems with insomnia.  He is stiff and tired in the morning, and he has fatigue in the morning and evening.  This record also contains references to muscle pain, fibromyalgia, costochondritis, pain in the joints, fever, and fatigue.  He used to do floor maintenance, rewaxing floors.  He has had night sweats for three months.  It was noted that he was diagnosed with Epstein-Barr virus by Mayo Clinic.  It was noted that his joints were getting crooked and that he has some distal interphalangeal and proximal interphalangeal degenerative changes in the hands.  Dr. Stein Goldings noted that the Veteran has had numerous tick bites and that he used to hunt and fish in wooded areas in Southeast Arkansas and North Arkansas.  He pulled a lot of ticks off of himself, but he had no history of rashes.  

A March 1997 letter from Dr. Rea notes that the Veteran is under his care for treatment of parasitosis, dysbiosis, food allergy, pancreatic insufficiency, malnutrition/malabsorption, intestinal fungal overgrowth, and depression.  A recent urine amino acid analysis indicated significant deficiencies, especially of the sulphur containing amino acids that would greatly inhibit his detoxification ability.  The RBC mineral analysis revealed multiple low minerals and very high mercury levels.  Immunosciences laboratory immune studies revealed autoimmune disease due to elevated antimicrosomal antibodies and elevated antismooth muscle antibodies.  He noted that the C3 complement was low, which can predispose one to recurring infections and autoimmune disorders.  The T&B cell functions appeared normal.  Natural killer cells were elevated and this, along with an elevated sed rate, indicated the presence of infection.  Repeated parasitic analysis showed the presence of Cyclospora cayetanensis which has been refractory to Cipro, Bactrim, and Flagyl.  Analysis of other stool studies showed candida, kloeckeri, mucor sp., and fungal form mycelia, which was refractor to Diflucan, nystatin, and was currently being treated with antifungal amphotericin B.  

A June 1997 bill from a Dr. Ross notes diagnoses of "malabsorption, intestinal," and "Lyme Disease."  Another record from that month notes that the Veteran saw Dr. Stein Goldings and that, "apparently a western blot test is positive and he has been diagnosed with Lyme Disease."  The assessment from that appointment notes "possible Lyme Disease."  

A November 1997 record of a catheter placement procedure from University Medical Center notes that the Veteran has a history of malabsorption and is on total parenteral nutrition (TPN).  

A January 1998 SSA Disability Determination and Transmittal notes that the Veteran has been found to be disabled as of June 1995, with a primary diagnosis of fibromyalgia and a secondary diagnosis of depression.  

A January 1998 record notes that the etiology of the Veteran's weight loss was unclear and unknown and that, without TPN, he loses weight.  Lab blood testing, an upper GI series, and an abdominal CT were negative.  He reported occasional abdominal cramps and epigastric pain.  The diagnosis was environmental illness, and it was noted that the Veteran worked with chemicals and solvents.  

A June 1998 letter from a University Medical Center physician notes that the Veteran recently underwent a stool study that was positive for Cryptosporidium in low quantity.  The physician explained that, often, patients who are immunosuppressed for various reasons have been known to have difficulty with this parasite.  He noted that he will treat the Veteran for this parasite, as the etiology of the Veteran's abdominal complaints was unclear.  

On a March 1999 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," the Veteran reported that he was in the Arkansas Army National Guard from September 1988 to April 1991 and that he was a self-employed contractor at Fort Smith, Arkansas, from 1990 to 1994.  He reported that he contracted Lyme disease in 1989 and worked until he could do so no longer.

On his April 1999 claim form for Lyme disease, the Veteran noted that his disability began in 1989 while he was on inactive duty for training with the Arkansas Army National Guard, at Camp Robinson in Little Rock, Arkansas.  He noted that the Lyme disease started as chronic fatigue.  

An October 1999 letter from the Veteran's former employer notes that the Veteran worked for him in 1990, the same time as his Reserve duty.  He noted that the Veteran began to have health problems around that time.  The Veteran complained of fatigue and insomnia and generally not feeling well.  He reported that the Veteran's weight loss began to occur in 1990.  

In October 1999, the Veteran submitted photographs of himself from 1988 and 1997.  He noted that he was healthy and weighed 150 pounds in the 1988 photograph from flight school at Fort Rucker.  In the Spring 1997 photograph, he weight 110 pounds, and in a Fall 1997 photograph he weighed 98 pounds.  

In a March 2000 statement, the Veteran reported that his disability began in 1990 and is still disabling.  He reported that the doctor who diagnosed him with Lyme disease told him that, because it went on so long, it wrecked his overall health and that, even though the infection is not currently as severe as it has been in the past, his body is still trying to undo the damage.  He reported that he responds negatively to antibiotic therapy. 

An undated letter from an unidentified physician describes the Veteran's military service and notes that it is apparent from the Veteran's medical records, as well as from testimony from family and others, that the Veteran's illness began during his National Guard service.  It was noted that the Veteran "lived and worked in the city during this time and was only in wooded areas during training, thus indicating a service connection to this serious illness."  The doctor noted that the Veteran has fatigue, muscle and joint pain, night sweats, insomnia, depression, and ongoing flu-like symptoms, which "seem to be caused by chronic immune activation against the Lymes bacteria and other diagnosed co-infections."  The doctor noted that Lymes disease is still a poorly understood condition, but it is apparent that its etiology is complex and can accrue serious consequences if the initial exposure goes undiagnosed, as in the Veteran's case, starting with his initial decline in health in 1990 and gradually getting more and more serious.  

A July 2000 record notes that the Veteran has been using coffee and retention enemas.  He has a history of having been in the military from 1987 to 1990, where he received immunizations and was exposed to solvents.  He was working around solvents when his health declined, stripping wax off of floors and repolishing them.  

An October 2000 letter from Dr. Schiller notes that the Veteran was having difficulties with weight loss, possibly due to malabsorption or maldigestion.  

A January 2001 Lyme IgG Western Blot test was low for bands **41, 58, and 66, and was equivocal for band 45.  Dr. Moayad, "D.O., P.A. Neurology," noted that this test showed four out of five bands were positive.  He noted that the Veteran had a history of five positive band in 1997 and was treated with IV Rocephin for three months, and with Vancomycin in 1997 and 1998.  

Records dated in 2000 and 2001 describe the Veteran's treatment for Lyme disease.  They describe the Veteran's symptoms and the medications that he was taking.  

In a July 2001 letter, Dr. Moayad noted that the Veteran is currently under his care for Lyme's disease.  He noted that the Veteran was diagnosed positive with a Western blot for Lyme's disease in Spring 1997.  He noted that this test was positive for Lyme's disease based upon the Center for Disease Control's (CDC) criteria in which at least five out of ten of the IGG bands must be positive.  He noted that the clinical evidence also supports this diagnosis and a June 2001 Polymerase Chain Reaction (PCR) (DNA test) for Lyme was positive.  The test results are provided with Dr. Moayad's letter. The Veteran was recently found by this physician to have tested positive for moderate chronic Babesiosis infection, which is often a co-infection with Lyme's disease and can be transmitted by the same tick.  He noted that the Veteran's medical records reflect that his illness began in 1990.  Doctors diagnosed the Veteran with various viral infections, including cytomegalo virus, in October 1991, at which time he was having unexplained fever and night sweats.  Lab tests also showed antibodies present for Epstein-Barr, HHV6, and Parvo.  He noted that these viruses are concomitant with Lyme's disease, and that he believed they were not the cause of his illness.  

Dr. Moayad noted that a 1993 letter from Dr. J.K. had noted that he had told the Veteran that he probably started with some type of virus infection two or three years ago, and this perhaps was an Epstein-Barr virus infection.  Even though the infection eventually subsided, the Veteran was left with fatigue and a variety of symptoms.  Dr. Moayad notes that this, along with other medical records, points to an illness that began in 1990 with an unexplained infectious cause.  Symptoms which were misinterpreted due to past viral infections were, in fact, active Lyme's disease which was undiagnosed and continued to progress into more serious illness.  He noted that, in the fall of 1997, the Veteran was placed on TPN for life-threatening weight loss.  During the following year, he had four catheter infections which were treated with IV Rocephin and Vancomycin, which are effective against Lyme's disease.  The Veteran reported improvement during the year of TPN.  Dr. Moayad believed that the Veteran's complex history and various diagnoses from the multiple doctors he has consulted, including chronic fatigue, fibromyalgia, costochondritis, severe weight loss, depression, insomnia, joint pain, chemical poisoning, and food and inhalant allergies, were symptoms of and were caused by his exposure to Lyme's disease.  The Veteran told Dr. Moayad that he had trained at Camp Robinson, Arkansas, and at Fort Hood, Texas.  Dr. Moayad noted that he has treated other veterans who contracted Lyme's disease.  Therefore, he found that "it would certainly be reasonable to conclude that [the Veteran] could have been exposed to Lyme's disease during these training periods."  He also opined that antibiotic treatment administered for catheter infections while on TPN might have saved his life by inadvertently treating the Lyme's infection.  

In a July 2001 letter, Dr. Sprague noted that he began treating the Veteran one year ago.  His letter describe the Veteran's active duty service and note that, in Spring 1989, he was in good health when he reported to Camp Robinson.  He lived and worked in the city during this time, and only had exposure to wooded areas during training exercises.  Dr. Sprague considered it "most probable that during this training, [the Veteran] contracted Lymes Disease."  He noted that the Veteran suffers from fatigue, muscle and joint pain, night sweats, insomnia, depression, and ongoing flu-like symptoms that appear to be related to chronic activation of the immune system against the Lyme bacteria and other coinfections.  He noted that, as with any illness, the longer it goes undiagnosed, the more serious and widespread are the effects.  He noted that the Veteran's decline in health began in 1990 and reached life-threatening proportions.

In a September 2001 statement, the Veteran reported that he believes that his illness is related to service because it began during a period in which he was only in wooded areas during his National Guard training exercises.  He noted that he lived in an apartment in the city, worked nights full time, and slept days.  He reported that his life at that time consisted of work and his National Guard training periods.  

In a September 2001 letter, the Veteran's mother stated that she cannot pinpoint a date on which her son began to have health problems, but that it was during the period in which she and her husband lived in Jonesboro, Arkansas.  She noted that they lived in Jonesboro in 1988 through 1990.  She noted that the Veteran "started having flu-like symptoms, insomnia and night sweats."  She went to Daytona Beach, where the Veteran was working, and put him on an allergy rotation diet, which seemed to help a little, but overall he was still getting sicker.  By February 1992 (when the Veteran's father died), the Veteran was underweight and looked pale and sick.  He had to go to the emergency room in late 1992 or early 1993 and was diagnosed with pneumonia.  A Fort Smith physician could not make a positive diagnosis and believed that the Veteran's symptoms were being caused by depression.  They made an appointment with a psychiatrist, but there was no benefit.  The Veteran's mother left her home and moved in with the Veteran because he was unable to take care of himself.  He was down to 112 pounds, and she managed to help him gain 10 pounds, but he showed no improvement.  

In his September 2001 substantive appeal, the Veteran reported that Dr. Stein Goldings had initially diagnosed him with chronic fatigue and fibromyalgia and had said that, while she did not think the Veteran had Lyme disease, she would do the test if he wanted her to.  He reported that, instead of just diagnosing with him with Lyme disease, Dr. Stein Goldings found it necessary to include chronic fatigue and fibromyalgia, which was her beginning diagnosis.  He noted that the records from Dr. Ross emphasize chemical exposure because the Environmental Health Center in Dallas specializes in treating chemical injury.  He noted, however, that his exposure to chemicals in the workplace was not out of the ordinary and was not an adequate explanation for such a serious illness.  He noted that, after seeing the lab test for Lyme disease, Dr. Ross said that he felt the Veteran did, indeed, have Lyme disease.  He noted that Dr. Ross had sent VA a letter that was prepared earlier, for his SSA claim, that had been written at a time when no one knew the Veteran had Lyme disease.

An August 2003 VA examination report reflects that the examiner was ultimately unable to determine whether the Veteran had chronic Lyme disease.  The examiner noted that the Veteran had a positive serology for Lyme disease, with the etiology being a spirochetal illness and symptoms of malaise and myalgias that developed in the early 1990s.  He noted that the Veteran's malabsorption has cleared, but that the cause of the malabsorption is unknown, and the Veteran has symptoms now characterized as chronic fatigue and fibromyalgia.  


A September 2004 letter from the Veteran's eldest sister notes that the Veteran was very energetic and resourceful growing up.  He lived with her and her husband in 1987 while her husband was stationed at Fort Bliss, and he was in excellent health.  He was also in excellent health when they all moved to Fort Rucker, Alabama, when the Veteran was there for his advanced individual training (AIT).  He spent weekends with them and was in excellent health at that time.  The first time she remembers the Veteran being ill was around 1990.  She noted that she "had been a 71G in the Army for four years so had some experience in the medical profession."  

The record also contains an October 2004 letter from Dr. Moayad, which was written in order to respond to the findings of the August 2003 VA examiner regarding the Lyme disease diagnosis.  He noted that he was not the first physician to diagnose the Veteran with Lyme disease.  This diagnosis was originally rendered by Dr. Stein Goldings, and it was Dr. Moayad's understanding that she had informed the Veteran that he was too sick and emaciated to be treated by her.  He noted that the Veteran went on intravenous feeding a short time later for life threatening weight loss, and it was after this treatment that the Veteran sought Lyme disease treatment from Dr. Moayad.  He noted that the report from the August 2003 VA examiner notes that the positive lab tests that the Veteran has had are not definitive.  Dr. Moayad responded that the tests in question in this case were a positive IgG Western Blot done by Dr. Stein Goldings in 1997, a positive IgM Western Blot that was ordered by Dr. Moayad in 2002, and a positive PCR for Lyme bacterium.  He noted that "PCR is Gold standard in diagnostic test for Lyme disease."  He also noted that the Western Blot Lyme tests were done by Igenex lab, which he noted is the world's authority for Western blot testing for Lyme disease.  He noted that, regarding the recent negative labs performed, specifically the Lyme ab EIA screen, immunoblot IgG, IgM, and the Borrelia Burgdorferi C6 Eliza, aside from the fact that the Veteran has been on several antibiotic protocols, he still suffers from musculoskeletal, neurocognitive, and constitutional symptoms of Lyme disease, and there is a positive Lyme Western blot IgG dated July 2003.  

The enclosed July 2003 Lyme IgG Western Blot test was "+" at the **39, 45, and 58 kDa bands, was "++" at the **41 kDa band, and was "+/-" at the 66 kDa band.  The rest of the bands were "-."  The "+" designation means "low," the "++" designation means "medium," the "+++" designation means "high," and the "=/-" designation means equivocal.  Dr. Moayad characterized these results as positive CDC 5-band Lyme Western blot.  The notations to this test state that the IGeneX interpretation considers the IgG WB positive if two or more of the double starred bands are present.  The IgG WB is considered equivocal (indeterminant) if one of the double-starred bands is present, with the exception being that 41 kDA by itself is negative.  

The CDC/ASTPHLD surveillance criteria and New York State interpretation provide that the IgG WB is positive if five of the following bands are present: 18, 23-25, 28, 30, 39, 41, 45, 58, 66, and 93 kDa.  Dr. Moayad circled the 39, 41, 45, 58, and 66 bands and indicated that they were positive in the Veteran's case.  

It was noted that WBs that are positive by IGeneX or by both IGeneX and CDC shall be reported as positive.  WBs that are positive by CDC surveillance criteria only shall be reported as CDC positive.

The May 2004 VA examination report discusses the Veteran's account of his pertinent history, including his military service and the timing of the development of symptoms, and concludes that "it is not at least as likely as not that the veteran's problems are or were due to Lyme disease contacted while serving in the military."  He noted that there were clearly some differences of opinion regarding the diagnosis.  The examiner noted that there is clearly an element of depression.  He found that the Veteran does not have chronic fatigue syndrome and does not, at this time, have sufficient evidence to diagnose fibromyalgia despite demonstrating some historical features of that condition.  An addendum to this examination report notes that a variety of testing was ordered.  The tests for Lyme disease were negative ("Lyme ab EIA screen, immunoblot for IgG and IgM, and Borrelia Burgdorferi C6 ELISA").  Thyroid tests were abnormal, which the examiner noted could indicate a pituitary origin of thyroid deficience, and the Veteran needs an endocrine evaluation.  

An October 2004 letter from the Veteran's brother notes that, in late 1989 and early 1990, he became very concerned about his brother because his health was deteriorating.  He noted that the Veteran was losing weight, was very pale, and always seemed to have dark circles under his eyes.  He noted that he found the Veteran a job with a friend and colleague in Fayetteville.  In late 1990 or early 1991, the Veteran moved in with his brother in South Daytona, Florida.  He noted that the Veteran had been working, but he eventually became completely disabled while in Fort Smith, Arkansas.  

In an April 2008 informal hearing presentation, the Veteran's accredited representative cited "Doctor Goldings positive Lyme's Disease test and the records from Dr. Ross that show[] 'possible' Lyme disease" to argue that the evidence was in equipoise as to whether the Veteran has Lyme disease.

B.  Joint Motion for Remand

As noted above, this claim was originally denied by the Board in an April 2008 decision.  It was appealed by the Veteran to the Court and was subsequently the subject of a Joint Motion for Remand by the parties on multiple bases.  

The April 2009 Joint Motion for Remand, in part, determined that the April 2008 Board decision "did not adequately consider the lay evidence dating onset of his symptoms to 1990."  The Joint Motion also appears to suggest that the Board did not adequately consider that "the Veteran is certainly competent to testify that he only [was] exposed to ticks during his period of training," even though it ultimately agrees that "[t]he Veteran is not competent to state, however, that those particular ticks caused Lyme disease, which requires a medical opinion."  

The Board considers the veteran competent to give evidence about matters of which he has personal knowledge; for example, he is competent to report that he injured himself during service or that he experienced certain symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board thus acknowledges that the Veteran is, in fact, competent to report that he has been having symptoms since 1990 and that he was bitten by a tick while performing his military duties at Camp Robinson.  The Board notes, however, that competency must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board notes that, while there is lay evidence placing the onset of the Veteran's symptoms to 1990 or 1991, there is other lay evidence, including from the Veteran himself and his mother, observing that the Veteran was in surprisingly good shape during service and dating the onset of his symptoms to his post-service employment in the flooring business.  

While the Board does not find the Veteran's reports of having been bitten by a tick in service to be incredible, it does find any suggestion from the Veteran or his representative that the Veteran "only [was] exposed to ticks during his period of training" to not be credible.  The March 1997 record from Dr. Stein Goldings, noted above, specifically states that the Veteran reported that he has had numerous tick bites and that he used to hunt and fish in wooded areas in Southeast Arkansas and North Arkansas.  The Board therefore finds that any assertion on the Veteran's part that he was only exposed to ticks and was only bitten by ticks in service to be non-credible.  The Board does find any testimony to the effect that, during service, the Veteran was only exposed to ticks while performing his duties to be credible.  Any suggestion, however, that the Veteran was only ever exposed to ticks during his period of service is not credible.  The Board notes that this determination is ultimately only relevant for purposes of this decision if the Board were to find that the Veteran does, in fact, have Lyme disease.   

The Joint Motion also found that the medical evidence of record was inadequate because ambiguities in the May 2004 opinion made it unclear "whether the opinion was based on the Veteran not having Lyme disease at all or merely not being able to connect that disorder etiologically to service."  It further found that the opinions of record were inadequate in that they had not taken into consideration records from the SSA dated in the early 1990s.  

Subsequent to the Joint Motion, the Board has directed further development that has addressed the deficiencies that were noted by the Joint Motion.  Specifically, the Board obtained an opinion in February 2015 that unequivocally states that the Veteran has not had Lyme disease.  This opinion considers, in relevant part, the SSA records that were noted by the Joint Motion as needing to be considered.  

The Joint Motion also cited to competent medical opinions that supported the Veteran's claim, including a July 2001 opinion from Dr. Sprague and July 2001 and October 2004 opinions from Dr. Moayad, the Veteran's neurologist.  The purpose of citing this evidence is unclear, but the Board notes that these opinions were taken into consideration in the Board's subsequent development of the record.  

C.  Post-Joint Motion for Remand Medical Evidence and Lay Contentions

A September 2009 VA medical record contains a Lyme disease serology report that was negative.  This record notes that "[n]egative Lyme disease results equate with IFA titers <1:128 while positive results compare with titers > or = 1:256."  It also notes that "Lyme disease serologies are usually negative in the primary stage of illness, becoming positive as the individual develops secondary involvement, such as cardiac, joint, or neurological complications."  

An April 2011 VA examination report contains a very detailed description of the pertinent medical history in this case.  The examiner opined that the Veteran has no evidence of ever having Lyme disease and has a normal physical now.  She noted that there is no evidence of a Lyme disease rash at onset.  The Veteran has not had inflammatory arthritis or neurological deficit.  The Veteran's past testing for Lyme disease did not qualify as a positive test, and repeat testing was negative for Lyme disease.  The Veteran had a normal physical examination and evidence of athletic physical activities, with calluses on his hands, evidence of outdoor sun exposure, and well-developed musculature.  He admitted to running two miles at a time.  

The April 2011 VA examiner noted that Mayo Clinic records from September 1993 diagnosed the Veteran as having anxiety and depression.  There was no mention that the Mayo Clinic diagnosed him with a viral infection.  There was no record of a tick that remained attached to the Veteran for greater than eight hours.  There was no history of rash.  The Veteran complained of arthralgias, but there was no record of actual arthritis involving large joints which are self-limited within five to six years.  There was no history of enlarged lymph nodes, and no history of neurologic deficit, such as facial palsy meningitis or meningoencephalitis.  She noted that there is a mention in July 2001 of a positive PCR test, which is only investigational and not diagnostic, and in 1997 a reported positive Western blot IgG for only four markers (with five markers required to be a positive test).  The examiner noted that the IgM Western blot test was negative and stated that this test would be expected to be positive long-term.  She noted that, in review, the Lyme tests were not positive and stated that a negative Western blot is considered the gold standard for diagnosis of Lyme disease.  She further noted that the Veteran has no evidence of appropriate symptoms or physical findings or test results to show that he ever had Lyme disease.  He had definitive IgG and IgM testing in 2004, and both were interpreted as negative.  

A September 2011 letter from Dr. Fry notes that he has seen the Veteran two times as of the time of this letter.  The Veteran has underlying fatigue, myalgia, arthralgia, and evidence of vector-borne disease.  He was treated between 1994 and 2004 and was treated aggressively for Borrelia burgdorferi in the early 2000s with improvement of symptoms.  He also noted that the Veteran "has a positive PCR test for Borrelia burgdorferi from MDL Laboratories and positive IgG Western Blot."  

A VA opinion was obtained in May 2014.  This report reflects thorough review of the record, after which the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In her rationale, the examiner noted that, although the Veteran was noted to have + Lyme titers, at no time did he experience early localized skin rash, early disseminated acute neurologic or cardiac involvement, or late Lyme disease, with common features including arthritis of one or a few joints, neurologic manifestations, or subtle encephalopathy or polyneuropathy.  There was some evidence that he received treatment for Lyme disease despite the paucity of clinical findings related to acute infection.  Although the Veteran has some features of chronic Lyme disease post-treatment as noted in medical literature, it is noted in Up to Date medical reference database that fibromyalgia is not a feature of Lyme disease itself and is only occurring in the aftermath of Lyme disease.  Therefore, because the Veteran did not have typical features of acute Lyme infection and had fibromyalgia symptoms prior to treatment of the purported Lyme disease, it is not likely that the symptoms that developed in 1990 are due to Lyme disease.  She noted that, as there is no indication in the service treatment records of any tick bite or treatment of such, it is less likely as not a tick bite in the military caused the Veteran's symptoms complex and + Lyme titers.  She noted that, as Dr. Stein Goldings explained it, the Western blot IGG shows positive past exposure but does not adequately assess current disease activity.  Therefore, because the Veteran's symptoms were not consistent with an acute Lyme infection, and as the Veteran had fibromyalgia symptoms prior to treatment of Lyme disease, it is less likely as not that the Veteran has Lyme disease.  

A July 2014 VA medical opinion found that, based on review of the records, the Veteran did not have Lyme disease during the pendency of this appeal.  He noted that the Veteran did not have classic symptoms of Lyme disease during service.  Although he had a positive ELISA test for Lyme disease done in 2007, which may indicate previous infection, there is a high likelihood that this was a result of cross-reactivity, which can happen with this test as shown in previous medical studies.  He noted that a repeat ELISA test in 2009 came back negative.  

In February 2015, the Board obtained an opinion from a physician who is Board Certified in Infectious Disease and Internal Medicine.  This report contains an extremely detailed description of the record, which will be discussed in more detail below.  The physician opined that it is more likely than not that the Lyme diagnosis of record is not reliable when based solely on laboratory test results, particularly in late stage disease associated with non-specific symptoms and/or fatigue.  He noted that reliability is increased when there are associated clinical signs known to be associated with Lyme Disease.  He noted that such signs include a characteristic skin condition, erythema migrans, monoarticular arthritis and, less often, other problems such as facial nerve palsy, radiculopathy, aseptic meningitis, and heart block.  Fever may or may not be present.  A history of tick bite is often absent.  He noted that the Ixodes scapularis tick is small and difficulty to visualize, and that these ticks can transmit Babesiosis and Anaplasma.  These diagnoses were not considered in the differential diagnosis of the Veteran, despite a positive test for Babesiosis, by any other non-VA private or clinic physicians.  He noted that recognition of erythema migrans requires a total body skin examination, which is not documented in the record.  None of the other clinical entities listed above were documented in this case.  The cause of subjective symptoms such as fatigue, arthralgia, and myalgia is unclear.  Nonspecific symptoms such as these are common in the general population without Lyme Disease.  The positive predictive value of serologic tests for Lyme Disease in patients with only nonspecific symptoms is poor.  He noted that misdiagnosis based on false positive serologic test results is common.  He noted that "Chronic Lyme Disease" is a condition without a clear definition, and without scientific evidence of its existence.

The physician also found it more likely than not that the conflicting medical opinions (described above) are all without merit.  He noted that none of the medical opinions documented the presence of a specific clinical manifestation of Lyme Disease.  Their assertions of Lyme would fall under the rubric of "Chronic Lyme Disease," which he noted is not currently accepted as a valid diagnostic entity.  

He found it more likely than not that the private physician's statements concerning post-service Lyme Disease are without merit.  He noted that the private physicians' statements are no more than unsupported assertions without a clinical or scientific basis.  He also found it more likely than not that the Veteran does not have Chronic Lyme Disease, and that the presence of chronic nonspecific complaints such as fatigue and arthralgias does not establish a diagnosis of Chronic Lyme Disease.

The physician found it more likely than not that the Veteran does not have Lyme Disease.  He also noted that the treatment records have been reviewed and do not support the diagnosis of Lyme Disease, as the diagnostic criteria have not been met.  He found it more likely than not that the private physician statements do not support the diagnosis of Lyme Disease.  He noted that the diagnosis of Lyme Disease requires a positive serologic test that fulfills current criteria, plus specific clinical findings that have not been documented in this case.  The February 2015 opinion includes extensive citations to pertinent medical literature, as well as links at which this literature may be accessed.  This opinion refutes the assertions of each of the opinions of record that diagnose Lyme disease.  

D.  Analysis

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Court has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

The Board finds that all of the opinion authors in this case are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Ultimately, of the evidence finding that the Veteran has not had Lyme disease, the Board finds that the February 2015 medical opinion is the most probative.  This opinion is based on a thorough review of the claims file and explains in great detail the basis for finding that the Veteran has not had Lyme disease.  The examiner addresses the medical evidence of record that does diagnose Lyme disease, and it explains the medical bases for finding these opinions inadequate.  It contains extensive citations to the facts of the Veteran's case and to pertinent medical literature, explaining how such literature supports the VHA physician's assertions and conclusions.  For these reasons, the Board finds that the February 2015 VHA opinion is the most probative evidence of record.  

Of the potentially supportive evidence, the Board notes that the March 1997 opinion from Dr. Stein Goldings does not actually diagnose Lyme disease.  It notes that the Western Blot test was positive to previous exposure to Lyme disease, but it does not diagnose Lyme disease.  Rather, she noted that "I view this test as the first step, not the last in making the diagnosis."  This letter, therefore, does not constitute an actual diagnosis of Lyme disease.  

The February 2015 VHA letter notes that the March 1997 letter from Dr. Stein Goldings notes a complex history of sweats, fever, and chronic fatigue.  Her notes mention stress and past diagnoses of cytomegalovirus infection, fibromyalgia, and EB virus infection.  She elicited a history of tick bites in Arkansas where he used to hunt and fish, and he "pulled off a lot of ticks."  However, there was never a rash, or other symptoms or signs specific of Lyme Disease.  He noted there was no evidence of cutaneous, rheumatologic, cardiac, or neurologic illness characteristic of Lyme Disease.  He noted there was a positive IgG Western Blot Test for Lyme, but that there was no reported physical examination or discussion of the significance of a positive test in the absence of any specific signs or symptoms of Lyme Disease.  He also noted that there was no discussion of cross-reactivity or non-specific positive tests.  Rather, there was merely the conclusion that the Veteran should be offered treatment with Penicillin and a letter suggesting that he return for treatment.  The Board finds this analysis of the March 1997 opinion is consistent with the rationale presented throughout the February 2015 VHA opinion:

Lyme Disease diagnosis is not reliable when based solely upon laboratory test results, particularly in the late stage disease associated with non-specific symptoms and/or fatigue (DeBiasi).  Reliability is increased where there are associated clinical signs known to be associated with Lyme Disease.  These include a characteristic skin condition, erythema migrans, monoarticular arthritis, and, less often other problems such as facial nerve palsey, radiculopathy, aseptic meningitis and heart block (Shapiro).  Fever may or may not be present.  

The February 2015 VHA opinion also notes that Dr. Stein Goldings did not provide an analysis of clinical details.  The VHA examiner noted that actual laboratory test results were not provided, and there is no evidence that she performed a physical examination.  There was no discussion of clinical or laboratory results, and no differential diagnosis was proffered.  For the above reasons, the Board finds that the March 1997 letter from Dr. Stein Goldings is of diminished probative value for purposes of establishing a diagnosis of Lyme disease.  

Turning to the July 2001 letter from Dr. Moayad, this letter notes that the Veteran was diagnosed positive with a Western blot for Lyme's disease in Spring 1997 based on the CDC criteria.  The Board notes that this interpretation of the Spring 1997 Western blot (the same March 1997 test that was performed by Dr. Stein Goldings and that she had interpreted as showing "previous exposure to Lyme Disease" but representing only "the first step, not the last in making the diagnosis") is in direct contrast to that of Dr. Stein Goldings.  Furthermore, the justification of a Lyme disease diagnosis through citation to PCR test results presents the same difficulty that is presented by citing the Western Blot test results to establish a diagnosis of Lyme disease, described above, in that no specific clinical signs of Lyme disease were described by Dr. Moayad.  His reference to "the clinical evidence" is too vague to support his diagnosis.  

As discussed in the February 2015 VHA opinion, in January 2001, Dr. Moayad reported a Western Blot test with four IgG bands positive, but not the required five IgG bands.  He reported a Lyme disease diagnosis in Spring 1997 with five positive bands.  He stated that the clinical evidence is supportive.  However, the VHA physician noted, there is no mention of tick bites and no clinical details are provided in support of the diagnosis of Lyme Disease.  The Veteran had been self-administering coffee enemas, and carried a variety of diagnoses, including chronic fatigue, fibromyalgia, costochondritis, unexplained life-threatening weight loss for which he received TPN, depression, insomnia, chemical poisoning, and food and inhalant allergies.  All of the above were alleged by the Veteran and the doctor to be caused by Lyme Disease.  The VHA physician stated that "[t]hese assertions in relation to Lyme Disease are unsupported by any acceptable logic or rationale."  

The VHA physician then summarized the results of pertinent testing, noting that, in July 2001, Dr. Moayad wrote that the Veteran had continued under his care for Lyme and had indicated that a June 2001 PCR test was positive for Lyme Disease.  Dr. Moayad had also stated that a test for Babesiosis was also positive, and noted that a laboratory report from June 2001 gives a positive test result for Lyme by PCR and a positive for Chlamydia by PCR.  An October 1991 test reports a positive IgG test for Cytomegalovirus.  The VHA physician noted that there are no direct clinical observations gained through physical or neurological examination provided by Dr. Moayad.  The laboratory tests were not discussed by Dr. Moayad in terms of reliability, or the possibility or cross reactions interfering with the test results, mitigating against his diagnostic conclusions.  Dr. Moayad did not indicate the type of test that was diagnostic of Babesiosis, he did not compare the Veteran's symptomatology with that of Babesiosis, and he did not document treatment of Babesiosis.  The VHA physician noted that, similarly, despite reports of positive tests, there is no support provided for a rational diagnosis of any of the entities said to have been represented by a positive test, including Lyme, Babesiosis, Chlamydia, or Cytomegalovirus infection.  

Dr. Moayad's October 2004 letter reiterates the reliability of the diagnostic testing, referring to the PCR as "Gold standard in diagnostic test for Lyme disease," and describing Igenex, the laboratory that conducted the Western Blot Lyme test, as "the world's authority in western blot testing for Lyme disease."  However, as discussed by the VHA doctor, the diagnostic testing itself is only a portion of the equation in arriving at a Lyme disease diagnosis.  The highest quality testing, however, without accompanying specific clinical findings, cannot overcome this limitation.  

The Board finds the VHA physician's conclusion and supporting rationale to be highly probative with respect to the opinions of Dr. Moayad in this case, in particular with respect to his explanation of how laboratory testing alone cannot support a Lyme disease diagnosis.  Based on the above, the Board finds that the opinions of Dr. Moayad are of diminished probative value.  

The Board finds that the July 2011 opinion from Dr. Sprague is of diminished probative value in that it does not provide a medical basis for diagnosing Lyme disease.  It does note that the Veteran suffers from fatigue, muscle and joint pain, night sweats, insomnia, depression, and ongoing flu-like symptoms, and indicates that the Veteran's symptoms began in 1990.  Dr. Sprague did not, however, provide a basis for his finding that the Veteran specifically had Lyme disease.  Rather, he noted that Dr. Moayad "made the definitive diagnosis of Lymes Disease."  As noted by the VHA physician, "no clinical examination or laboratory data is offered in support of this conclusion."  To the extent that Dr. Sprague is merely reiterating the opinion of Dr. Moayad and has not provided support for a Lyme disease diagnosis, the Board must find that Dr. Sprague's opinion is of diminished probative value.  

The Board must also find diminished probative weight in the undated letter from the unidentified physician.  This physician identified himself or herself as having treated the Veteran for the past year in conjunction with Dr. Moayad, but the bare assertion, without rationale, that the Veteran's symptoms "seem to be caused by chronic immune activation against the Lymes bacteria and other diagnosed co-infections" is far too speculative to constitute a probative Lyme disease diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127- 28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  

The only other contrary opinion comes from the Veteran himself, who believes that he has Lyme disease.  In addition to the medical evidence described above, the Veteran submitted a personal statement in May 2006 in which he summarizes and discusses the pertinent medical evidence of record.    The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that diagnosing Lyme disease is a question of sufficient medical complexity that it requires a specialized expertise that the Veteran does not possess.  For this reason, the Board finds that the Veteran's opinion with respect to the diagnosis of a current disability that he believes is Lyme disease is outside of the scope of his competency and is of no probative value.

In summary, the Board finds that the probative value of the medical evidence in which Lyme disease is diagnosed is outweighed in probative value by the February 2015 VHA report.  The VHA report provides an explanation for why diagnostic testing alone, without clinical findings, cannot support a valid Lyme disease diagnosis, and provides medical rationale and citations to pertinent medical literature to support this assertion.  The Board further notes that multiple subsequent opinions rely at least in part on an assumption that the March 1997 testing conducted at the request of Dr. Stein Goldings resulted in a Lyme disease diagnosis.  As noted above, Dr. Stein Goldings herself "view[ed] this test as the first step, not the last in making the diagnosis."  The other necessary steps in making the diagnosis, including clinical observation of Lyme disease symptomatology, was either not conducted or was not described by any of the Veteran's physicians.  

The Board is highly sympathetic to the Veteran in this case.  However, the Board cannot grant service connection for Lyme disease when a preponderance of the competent and probative evidence of record establishes that a diagnosis of Lyme disease is not warranted.  In the remand below, the Board will discuss another potential avenue for service connection for the symptoms from which the Veteran has suffered.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). Therefore, entitlement to service connection for Lyme disease is not warranted. 


ORDER

Entitlement to service connection for Lyme disease is denied.


REMAND

Even though the above decision has ultimately found that a diagnosis of Lyme disease is not warranted, the Veteran is still potentially entitled to service connection for a disability that has caused or aggravated his current symptoms if VA were to find that such disability is related to service.  The above evidence in this case suggests a potential link between the Veteran's chemical exposures while performing his duties and his current symptoms.  Specifically, the Veteran's service personnel records reflect that his military occupational specialty (MOS) was aeroscout observer.  His DD Form 214 notes that, among other awards, the Veteran earned an Aircraft Crewman Badge.  The Board therefore presumes that the Veteran was exposed to chemicals associated with the performance of these duties.  A July 2000 medical record notes that the Veteran was in the military from 1987 to 1990, where he was exposed to solvents.  This doctor also noted that the Veteran was working around solvents when his health declined, stripping wax off of floors and repolishing them.  

The Board also notes that a July 1993 record from Dr. Davis hypothesizes that the Veteran may have a pancreatic malfunction.  As noted above, an October 1996 record from the Environmental Health Center in Dallas notes that test findings indicated acidity or lack of pancreatic digestive enzymes, and possible lack of lipase.  It does not appear, however, that proper diagnostic testing to determine whether the Veteran does, in fact, have a pancreatic malfunction has been performed.  The Board finds it necessary to remand this portion of the Veteran's claim to obtain an opinion on this issue.  

The April 2009 Joint Motion for Remand, in part, determined that the April 2008 Board decision "did not adequately consider the lay evidence dating onset of his symptoms to 1990."  As noted above, the Board acknowledges that the Veteran is, in fact, competent to report that he has been having symptoms since 1990.  The Board notes that, while there is lay evidence placing the onset of the Veteran's symptoms to 1990 or 1991, there is other lay evidence, including from the Veteran himself and his mother, observing that the Veteran was in surprisingly good shape during service and dating the onset of his symptoms to his post-service employment in the flooring business.  It is possible that this contradiction can be explained by an apparent overlap with the Veteran's National Guard service and his work in the flooring business.  The Board need not make a determination on that question at this time, but a clear chronology should be obtained from the Veteran by the VA examiner.

While this case is on remand, the Veteran should be given the opportunity to submit any potentially relevant evidence that is not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding relevant medical records.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine whether any current disability that he has claimed as Lyme disease is related to a period of active service.  The claims folders must be thoroughly reviewed by the examiner, and a complete history should be elicited directly from the Veteran.  This history should include his MOS as aeroscout observer and the duties he performed in this role.  It should be noted that the Board presumes that the Veteran was exposed to chemicals associated with the performance of these duties.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose all current pertinent disabilities.  The Board notes that the Veteran has already been denied entitlement to service connection for Lyme disease itself based on a preponderance of the evidence of record supporting the conclusion that a Lyme disease diagnosis is not warranted.  Therefore, no opinion on the highly-complex Lyme disease question is needed.  However, the Board wishes to determine whether another diagnosis would explain the myriad symptoms that the Veteran has described.  

In particular, the examiner should determine whether the Veteran suffers from a disability caused or aggravated by his in-service chemical exposure or from a pancreatic malfunction.  Please conduct all appropriate diagnostic testing to determine the appropriate diagnosis or diagnoses.  

As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset during service, or is otherwise related to any incident of such service, to include as a result of the duties that he performed during active duty for training or inactive duty training.  

Any opinion expressed must be accompanied by a complete rationale.  

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


